Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Attorney Chad Wallis, Reg#: 78,733 on 09/02/22.
The application has been amended as follows: 

Amend claim(s) 1 & 9 as follows:

a.	Per claim 1, line 11, change “a first outlet” to –the first outlet--.
b.	Per claim 9, line 2, change “wherein first fan” to –wherein the first fan--.

Allowable Subject Matter

2.	Claims 1-17 & 19-21 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the apparatus as respectively recited in independent claims 1, 11 & 19 and at least in part, because 	Independent claim 1 recites the limitations: “…a heat pipe having a first portion positioned vertically above the electrical component… a first heat exchanger positioned vertically above the electrical component, the first heat exchanger in thermal contact with the first portion of the heat pipe; and a first fan having a first outlet configured to drive air within a chassis of the information handling system to the first heat exchanger and through a first chassis outlet positioned on a perimeter of the chassis; wherein: the first heat exchanger is aligned along a different axis from the first outlet of the first fan; and the electrical component is positioned closer to the perimeter than is the first fan.”,
	Independent claim 11 recites the limitations: “…driving air from a first outlet of a first fan along a first flow path across a chassis of an information handling system to dissipate heat off a first heat exchanger and out of a first chassis outlet , wherein: the driven air along the first flow path passes from the first heat exchanger to the first chassis outlet without passing through an additional fan; the first heat exchanger is positioned vertically above and in thermal contact with a first portion of a heat pipe; the first portion of the heat pipe is positioned vertically above an electrical component of the information handling system and in thermal contact with the electrical component; and the first heat exchanger is aligned along a different axis from the first outlet of the first fan.”, and 
	Independent claim 19 recites the limitations: “…a chassis having: a perimeter that includes a first side and a second side, a first outlet positioned on the first side and configured to discharge air from the chassis a second outlet positioned on the second side and configured to discharge air from the chassis; an electrical component within the chassis; a heat pipe having a first portion and a second portion, the first portion positioned vertically above and in thermal contact with the electrical component and the second portion in thermal contact with the electrical component and the first portion of the heat pipe; a first heat exchanger positioned vertically above and in thermal contact with the first portion of the heat pipe; a second heat exchanger in thermal contact with the second portion of the heat pipe; and a fan configured to drive air within the chassis, wherein: the electrical component is disposed between the first side of the perimeter and the fan; the fan includes a first outlet configured to discharge air along a first path and a second outlet configured to discharge air along a second path; the first path extends from the first outlet of the fan, to the first heat exchanger, to the first outlet on the first side of the chassis; and the second path extends from the second outlet of the fan, to the second heat exchanger, to the second outlet on the second side of the chassis.”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 11 & 19 are believed to render said claim(s) and all claims depending therefrom (claims 2-10, 12-17, & 20-21) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835